Appellant again complains that error is shown in Bill of Exception No. 1. In that bill it is shown that he attempted to prove by two witnesses, Mae Curtiss and Jewell Woods, who were not eye witnesses to the transaction herein inquired about, that one, Don Crosby, who was present thereat, sometime after Mr. Hopkins was injured, told each of these proffered witnesses that he (Crosby) was the man who had struck Mr. Hopkins in order to protect appellant. It is noted that Crosby was not a witness herein. In the first place, this bill is multifarious and relates to the proffered testimony of two different witnesses. In the next place, the same is largely in question and answer form with no certificate of the County Judge of the necessity therefor; and again, the matter is clearly hearsay, since neither of these witnesses was present at the scene of the difficulty when Hopkins was injured. It is further shown that Crosby, while present at the scene of the difficulty, was not offered as a witness in this trial. See Green v. State,144 Tex. Crim. 40, 160 S.W.2d 940; Stroud v. State,145 Tex. Crim. 264, 167 S.W.2d 526; Lerma v. State, 150 Tex. Crim. 360,200 S.W.2d 635; De Leon v. State, 150 Tex. Crim. 391,201 S.W.2d 816.
Appellant's motion for rehearing will therefore be overruled.